09-3699-cv
        Gooden v. State of CT


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                          SECOND AMENDED SUMMARY ORDER
    RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY ORDER
    FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
    APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
    IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
    ELECTRONIC DATABASE (WITH THE NOTATION: “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
    MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

             At a stated term of the United States Court of Appeals for
        the Second Circuit, held at the Daniel Patrick Moynihan United
        States Courthouse, 500 Pearl Street, in the City of New York, on
        the 20th day of May, two thousand ten.

        PRESENT:
                          GUIDO CALABRESI,
                          ROBERT D. SACK,
                          GERARD E. LYNCH,
                                    Circuit Judges.

        ____________________________________

        Courtney Gooden,

                                 Plaintiff-Appellant,

                          v.                                   No. 09-3699-cv

        Connecticut Department of Correction,
        William Barber, Supt. Unified School
        District #1 I/O, Marcia Wade, former
        principal, J.B. Gates C.I., I/O,

                                 Defendants-Appellees.
                                      _____________________________________
1
2                FOR APPELLANT: COURTNEY GOODEN, pro se, Waterford,




                                                  1
1        Connecticut.
2
3    FOR APPELLEES: MARIA A. SANTOS, Assistant Attorney General
4                   (Josephine S. Graff, Assistant Attorney General,
5                   on the brief), Hartford, Connecticut, for Richard
6                   Blumenthal, Attorney General of the State of
7                   Connecticut.

8        Appeal from a judgment of the United States District Court

9    for the District of Connecticut (Hall, J.).

10       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

11   DECREED that the judgment of the district court be AFFIRMED.

12       Appellant appeals from the district court’s order granting

13   Appellee Barber’s motion to dismiss his complaint as to all

14   Appellees on grounds of res judicata, collateral estoppel, and

15   failure to prosecute.    We assume the parties’ familiarity with

16   the facts, proceedings below, and specification of issues on

17   appeal.

18       We reject Appellant’s argument that this Court should grant

19   him leave to amend his complaint.    First, courts of appeal do

20   not generally consider issues raised for the first time on

21   appeal.   See Singleton v. Wulff, 428 U.S. 106, 120-21 (1976).

22   Second, the power to grant such leave is reserved to the

23   district court.    See Fed. R. Civ. P. 1 (explaining that the

24   Federal Rules of Civil Procedure govern district court

25   proceedings), 15(a)(2) (providing for amendment with consent or



                                      2
1    leave of court).     Third, the district court did afford Appellant

2    an opportunity to amend in its order dismissing the case, but

3    Appellant did not do so.

4        Appellant has abandoned any challenge to the district

5    court’s order dismissing his complaint by failing to address

6    that order in his original brief.     See Evangelista v. Ashcroft,

7    359 F.3d 145, 155-56 n.4 (2d Cir. 2004) (this Court generally

8    does not consider issues raised for the first time in a reply

9    brief); LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d

10   Cir. 1995) (when a litigant, even if proceeding pro se, raises

11   an issue before the district court but does not raise it on

12   appeal, it is abandoned).     In any event, we find no error in the

13   district court’s carefully-reasoned conclusions.     We have

14   considered Appellant’s remaining arguments and find them to be

15   without merit.     Accordingly, the judgment of the district court

16   is AFFIRMED.

17                                   FOR THE COURT:
18                                   Catherine O’Hagan Wolfe, Clerk

19




                                       3